DAVIDSON, Judge.
The conviction is for driving an automobile while intoxicated; the punishment, a fine of fifty dollars and thirty days in the county jail.
The record is before us without statement of facts or bills of exception. The indictment is sufficient. A judgment of conviction shows that appellant pleaded guilty.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.